ORDER

PER CURIAM.
Cynthia Adams appeals the Labor & Industrial Relations Commission award denying Adams benefits because she failed to prove that injuries she allegedly sustained as a result of a “peeping tom” incident she claims caused her to become totally disabled arose out of and in the course of her employment. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and we have considered the points made during oral argument. We find no error of law and the order of the Commission is supported by competent and substantial evidence. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, furnished the parties with a memorandum setting forth the facts and reasons for this order. The award is affirmed pursuant to Rule 84.16(b).